Title: From Thomas Jefferson to Thomas Nelson, 2 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Sir
Richmond January 2d 1781.

It happened unfortunately that from the Tenor of Mr. Wrays Lett[er] which gave us the first Intelligence of the Appearance of an Enemy we had reason to expect more precise Information within a few Hours. None such having come within fifty Hours, the first Intelligence had become totally disbelieved. At 10 o’Clock this morning I first received Confirmation of it. Orders go out by the members of Assembly to call together Half the Militia of the most convenient Counties for present Opposition and one fourth from more distant Counties. We mean to have four thousand six hundred Militia in the Field. In this Number is not included any below this County. Hanover, Chesterfield, Dinwiddie, Sussex and Southampton, all below these Counties we have left uncalled on to be drawn by you (or such of them as you think proper) into such Parts of the lower Country as you shall think best. Mr. Brown the Commissary has Orders to send a Deputy to furnish you with Provisions. I do myself the Pleasure of sending you a Commission. I pray you to send us as frequent Intelligence as possible, Expresses being in readiness for this Purpose at Williamsburg and New Kent Courthouse. Be pleased to give the same Notice to the Militia as formerly that no Man will be ever discharged till he shall have returned whatever Public Arms or Accoutrements he shall have received; be also particular in noting what is delivered to every Man. We mean to appoint the Field Officers on the same Plan as in the former Invasion from the resigned and supernumerary, preserving the Ranks of those Gentlemen accurately as among themselves. I am with great Respect, Sir, your mo. obt. Servant, T.J.
